DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The Terminal Disclaimers filed 1/25/2022 are accepted.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system or computer-implemented method wherein upon determining that at least a portion of the received monitoring data is indicative of a threshold for particulates from a vaping profile for human e-cigarette activity being exceeded and not indicative of a threshold for gas from the vaping profile being exceeded, generate a detected event communication, in combination with the rest of the limitations of the claim.
As to claims 8 and 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious system or computer-implemented method wherein upon determining that at least a portion of the received monitoring data indicates that a threshold concentration from a vaping profile for human e-cigarette activity has been exceeded, generate a detected vaping event communication
Examiner’s note: The limitations oriented towards ‘a profile for human e-cigarette activity’ are interpreted as a profile generated from measurements taken from human exhalations, not measurements taken from machine-generated smoke. This interpretation stems from the discussion of application 17/206394 and applicant’s arguments dated 9/9/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Shawn Decenzo/Primary Examiner, Art Unit 2877